Exhibit 10.5(b)

 

AMENDMENT 2006-1

CB RICHARD ELLIS 401(k) PLAN

 

CB RICHARD ELLIS SERVICE, INC.,
a Delaware corporation

 

ACTION OF THE

CHIEF EXECUTIVE OFFICER

 

March 31, 2006

 

The undersigned Chief Executive Officer of CB Richard Ellis Services, Inc. (the
“Corporation”) acting in accordance with the bylaws and resolutions adopted by
the Board of Directors of the Corporation, hereby consents to the following as
of the date set forth above:

 

AMENDMENT TO 401(K) PLAN

 

WHEREAS, pursuant to Section 13.2 to the Corporation’s 401(k) Plan (the “Plan”),
the Chief Executive Officer has reviewed the proposed amendment to the Plan as
recommended by the Committee (as defined in the Plan); and

 

WHEREAS, the Chief Executive Officer deems it advisable and in the best interest
of the Corporation, its stockholders and the Plan participants that the
Corporation adopt this amendment to the Plan.

 

NOW, THEREFORE, BE IT RESOLVED, that effective as of the date hereof, the Plan
shall be amended by adding the following paragraph at the end of Section 17.3
Allocations to Participants’ Accounts:

 

“Notwithstanding any other provision of the Plan, in no event shall any
Participant’s Account have more than 25 percent of the assets allocated to such
Participant’s Account invested in the CB Richard Ellis Group, Inc. Stock Fund as
of the last business day of any Plan Year. If on the last business day of any
Plan Year, a Participant has more than 25 percent of the assets allocated to
such Participant’s Account invested in the CB Richard Ellis Group, Inc. Stock
Fund, the Trustee will redirect the investment of that portion of the
Participant’s Account in excess of such 25 percent limitation from the CB
Richard Ellis Group, Inc. Stock Fund to the Plan’s default fund, as designated
by the Committee, in its sole discretion.”

 

--------------------------------------------------------------------------------


 

RESOLVED FURTHER, that any and all actions taken by any officer or director of
the Corporation in connection with the matters contemplated by the foregoing
resolution be, and they hereby are, adopted, approved, ratified and confirmed in
all respects.

 

 

 

/s/ Brett White

 

 

Brett White

 

Chief Executive Officer

 

--------------------------------------------------------------------------------